Rosenberry, J.
The plaintiff attempted to begin the action by making substituted service upon the defendants in accordance with the provisions of sec. 85.15 (3), Stats. That section provides:
“Service of such process shall be made by serving a copy upon the secretary of state or by filing such copy in his office, together with a fee of two dollars, and such service shall be sufficient service upon the said nonresident; provided, that notice of such service and a copy of the process are within ten days thereafter sent by mail by the plaintiff to the defendant, at his last known address, and that the plaintiff’s affidavit of compliance herewith is appended to the summons.”
It appears without dispute that at 12 o’clock noon on October 2, 1926, the plaintiff deposited in the postoffice at Watertown, Wisconsin, one copy of the summons and complaint in an envelope securely sealed, addressed to the secretary of state at Madison, Wisconsin, with the postage fully prepaid thereon. Thereafter on the same day the attorneys for plaintiff wrote and mailed the following letter:
“Watertown, Wisconsin.
“Mr. R. B. Stevens, • October 2, 1926.
“Minneapolis, Minnesota.
“Dear Sir: In connection with the case of Dan Patterson against yourself and Stanley R. Stevens now pending in the circuit court of Jefferson county, Wisconsin, we have in compliance with the statute filed with the secretary of state, Madison, Wisconsin, a copy of the summons and complaint, and also in compliance with the statute we hand you herewith a copy of the summons and complaint.
“We also have filed with the secretary of state at Madison, Wisconsin, a copy of the summons and complaint in the action now pending in the circuit court of Jefferson county, Wisconsin, in which Mary Steffen is plaintiff, and you and Stanley R. Stevens are defendants, and hand you herewith a copy of such summons and complaint. All of which is done in compliance with the statute.”
*604It appears from the indorsement, made by the secretary of state that the summons and complaint was in fact filed in his office on October 4, 1926; having been mailed Saturday noon, it is apparent it was not received in the office of the secretary of state until Monday, October 4th. Similar procedure was followed with reference to Stanley R. Stevens on behalf of the respondents. It is contended that this is a sufficient compliance with the statute. Sec. 269.35 provides:
“Service by mail may be made where the person making the service and the person on whom it is to be made reside in different places between which there is a regular communication by mail. The copy of the paper to be served must be properly inclosed in a postpaid wrapper and addressed to the person on whom it is to be served at his proper postoffice address, without any direction to the postal officers upon the wrapper for the return thereof in case of nondelivery to the person addressed, and must be deposited in the postoffice and left there to be carried.”
Waiving the question of the sufficiency of the affidavit of mailing, it is quite apparent that the plaintiff could not give notice of the serving or filing of the summons and complaint upon the secretary of state prior to the performance of that act. The statute clearly requires that notice be given of an existing fact, to wit, the service of the summons and complaint upon the secretary of state, and it is not a substantial compliance with the statute to give notice of something which has not yet been done. Notice of filing in the office of the secretary of state could not properly be given until the notice had been filed. It requires no argument to establish the proposition that one seeking to claim the benefit of substituted service must show full and substantial compliance with the provisions of the statute in that regard. Pollard v. Wegener, 13 Wis. 569; Likens v. McCormick, 39 Wis. 313.
Depositing documents in the postoffice at Watertown was not service upon the secretary of state. By adopting that *605mode of service, the plaintiff made the postoffi.ee her agent for the delivery of the summons and complaint to the secretary of state. Whether it be regarded as a filing or a service, the act was not complete until the documents were in fact received by him.
The statute not having been substantially complied with, the court obtained no jurisdiction over either of the defendants. It is compliance with the statute, not receipt of the summons and complaint' by the defendant, that gives jurisdiction. Jurisdiction of the court being seasonably challenged, there being no waiver, the motion to dismiss made by the defendants in the original action should have been granted.
By the Court. — Let the writ -issue as prayed for.